OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for the offense of kidnapping. Appellant was convicted in a trial before the Court. Punishment, enhanced by proof of one prior felony conviction, was assessed at 15 years. Appellant’s conviction was affirmed by the Court of Appeals in a consolidated opinion involving appellant's two co-defendants. Iniguez v. State, 693 S.W.2d 759 (Tex.App.—Houston [14th] 1985).
We agree with the Court of Appeals that Appellant’s conviction should be affirmed. Accordingly, the appellant’s petition for discretionary review will be refused. As is true in every case, refusal of discretionary review by this Court does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals.
To prevent any misunderstanding, we take this opportunity once again to emphasize that summary refusal of a petition for discretionary review by this Court is of no precedential value. This is true whether the petition is refused without opinion, as is the usual practice, as well as where the petition is refused with a brief opinion disavowing the reasoning employed by the Court of Appeals, as in the instant case. The Bench and Bar of the State should not assume that the summary refusal of a petition for discretionary review lends any additional authority to the opinion of the Court of Appeals. Sheffield, v. State, 650 S.W.2d 813 (Tex.Crim.App.1983).
The appellant’s petition for discretionary review is refused.